Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 09/11/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Interpretation

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“an action predictor selecting a gap”, “an intention predictor generating an intention”, “the intention predictor generates an intention”, “a model updater calculating an updated probability”, and “an autonomous action selector implementing” in claim 1 and claim 15
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing 

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-8, 13-14, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation “a successful merge between the autonomous vehicle and a corresponding traffic participant” in line 8, wherein “a traffic participant” is also recited in line 5-6 making it unclear if this is a new traffic participant or intended to be the same identified traffic participant. Appropriate correction is required.

	Claim 6 recites the limitation “            
                p
                
                    
                        m
                        ǀ
                        y
                        ,
                        d
                        ,
                        g
                        ,
                    
                
                ∝
                
                    
                        p
                        
                            
                                m
                                ǀ
                                y
                            
                        
                        p
                        
                            
                                m
                                ǀ
                                d
                            
                        
                        p
                        (
                        m
                        ǀ
                        g
                        )
                    
                    
                        p
                        (
                        m
                        )
                    
                
            
        ” wherein no clarification stating that “p(m)” or the probability of the merge being a success is never zero, which would invalidate the equation. Appropriate correction is required. 

Claim 7 recites the limitation “            
                p
                
                    
                        m
                        ǀ
                        d
                    
                
                ∝
                
                    
                        exp
                    
                    ⁡
                    
                        (
                        -
                        
                            
                                
                                    
                                        
                                            
                                                d
                                                -
                                                
                                                    
                                                        d
                                                    
                                                    
                                                        o
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                            
                                
                                    
                                        σ
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                )
            
        ” wherein the “            
                
                    
                        σ
                    
                    
                        2
                    
                
            
        ” value is not clarified that is a non-zero value, which would invalidate the equation. Appropriate correction is required. 

	Additionally, claim 7 is rendered indefinite due for failing to point out and distinctly claim the meaning of variable “            
                
                    
                        σ
                    
                    
                        2
                    
                
            
        ”. Examiner interprets this variable to mean the variance of the distance for purpose of examination, however, appropriate correction is required. 

	 Claim 13 recites the limitation “            
                p
                
                    
                        m
                        ǀ
                        y
                        ,
                        d
                        ,
                        g
                        ,
                    
                
                ∝
                
                    
                        p
                        
                            
                                m
                                ǀ
                                y
                            
                        
                        p
                        
                            
                                m
                                ǀ
                                d
                            
                        
                        p
                        (
                        m
                        ǀ
                        g
                        )
                    
                    
                        p
                        (
                        m
                        )
                    
                
            
        ” wherein no clarification stating that “p(m)” or the probability of the merge being a success is never zero, which would invalidate the equation. Appropriate correction is required. 

	Claim 14 recites the limitation “            
                p
                
                    
                        m
                        ǀ
                        d
                    
                
                ∝
                
                    
                        exp
                    
                    ⁡
                    
                        (
                        -
                        
                            
                                
                                    
                                        
                                            
                                                d
                                                -
                                                
                                                    
                                                        d
                                                    
                                                    
                                                        o
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                            
                                
                                    
                                        σ
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                )
            
        ” wherein the “            
                
                    
                        σ
                    
                    
                        2
                    
                
            
        ” value is not clarified that is a non-zero value, which would invalidate the equation. Appropriate correction is required. 

	Additionally, claim 14 is rendered indefinite due for failing to point out and distinctly claim the meaning of variable “            
                
                    
                        σ
                    
                    
                        2
                    
                
            
        ”. Examiner interprets this variable to mean the variance of the distance for purpose of examination, however, appropriate correction is required. 

	Claim 15 recites the limitation “a successful merge between the autonomous vehicle and a corresponding traffic participant” in line 8, wherein “a traffic participant” is also recited in line 

	All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-2, 4-5, 8-9, 11-12, 15-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cunningham (US Pre-Granted Patent Publication No. US 2019/0354105 A1 hereinafter “Cunningham”).

Regarding claim 1 Cunningham discloses: 

	A system for autonomous vehicle interactive decision making, comprising: 
a sensor identifying two or more traffic participants within a same lane and one or more gaps between the two or more traffic participants; (Cunningham [0024] [0033] wherein the host vehicle determines spaces of other vehicles based on sensor information fig. 2) an action predictor selecting a gap from one or more of the gaps and identifying a traffic participant from the two or more traffic participants associated with the selected gap based on a coarse probability of a successful merge between the autonomous vehicle and a corresponding traffic participant; (Cunningham [0037-0038] wherein the vehicles uses information gathered to identify a gap to merge and determine that they can either move into the lane or not) an intention predictor generating an intention prediction associated with the identified traffic participant based on one or more vehicle dynamics of the identified traffic participant, predicted behavior of the identified traffic participant in the absence of the autonomous vehicle, (Cunningham [0050] wherein the vehicle is planning to make a turn) and predicted behavior of the identified traffic participant in the presence of the autonomous vehicle making a maneuver creating an interaction between the identified traffic participant and the autonomous vehicle; wherein the intention predictor generates an intention prediction associated with the autonomous vehicle; (Cunningham [0051-0052] wherein the agent vehicle i.e. additional vehicle decides to yield first to the host before making the intended action) a model updater calculating an updated probability of a successful interaction between the identified traffic participant and the autonomous vehicle based on the intention prediction associated with the identified traffic participant and the intention prediction associated with the autonomous vehicle; (Cunningham [0052-0055] wherein the vehicle system and an autonomous action selector implementing the maneuver based on the updated probability of the successful interaction between the identified traffic participant and the autonomous vehicle. (Cunningham [0054-0056] wherein the host vehicle determines the behavior of the additional vehicle and further acts in accordance, i.e. another vehicle fails to yield and moves forward so the host vehicle decides to stop driving). 

Regarding claim 2 Cunningham discloses all of the limitations of claim 1 and further discloses:

The system for autonomous vehicle interactive decision making of claim 1, wherein the action predictor calculates the coarse probability of the successful merge between the autonomous vehicle and the corresponding traffic participant of the two or more traffic participants for each of the one or more gaps. (Cunningham [0042-0045] wherein the vehicle system uses a prediction system to determine if the host vehicle can merge in between vehicles).

Regarding claim 4 Cunningham discloses all of the limitations of claim 1 and further discloses:

The system for autonomous vehicle interactive decision making of claim 1, wherein the intention predictor generates the intention prediction associated with the identified traffic participant based on continuity associated with the identified traffic participant, wherein continuity is a likelihood of the identified traffic participant continuing a current course of action.  (Cunningham [0037] wherein the vehicle system predicts that the adjacent vehicles will maintain a distance between themselves, and also maintain speed i.e. the vehicle system predicts a continuation of the traffic participants).

Regarding claim 5 Cunningham discloses all of the limitations of claim 1 and further discloses:

The system for autonomous vehicle interactive decision making of claim 1, wherein the intention predictor generates the intention prediction associated with the identified traffic participant based on influencibility associated with the identified traffic participant, wherein influencibility is a likelihood of the identified traffic participant changing a current course of action based on a state of the autonomous vehicle.  (Cunningham [0054-0056] wherein the additional vehicle initially appears to yield to the host vehicle, and then proceeds to act differently than expected through interacting with the host vehicle i.e. the additional vehicle changes behavior based on the host vehicle behavior).

	Regarding claim 8 

	A method for autonomous vehicle interactive decision making, comprising: identifying two or more traffic participants within a same lane and one or more gaps between the two or more traffic participants; (Cunningham [0024] [0033] wherein the host vehicle determines spaces of other vehicles based on sensor information fig. 2) selecting a gap from one or more of the gaps and identifying a traffic participant from the two or more traffic participants associated with the selected gap based on a coarse probability of a successful merge between the autonomous vehicle and a corresponding traffic participant; (Cunningham [0037-0038] wherein the vehicles uses information gathered to identify a gap to merge and determine that they can either move into the lane or not) generating an intention prediction associated with the identified traffic participant based on one or more vehicle dynamics of the identified traffic participant, predicted behavior of the identified traffic participant in the absence of the autonomous vehicle, (Cunningham [0050] wherein the vehicle is planning to make a turn) and predicted behavior of the identified traffic participant in the presence of the autonomous vehicle making a maneuver creating an interaction between the identified traffic participant and the autonomous vehicle; generating an intention prediction associated with the autonomous vehicle; (Cunningham [0051-0052] wherein the agent vehicle i.e. additional vehicle decides to yield first to the host before making the intended action) calculating an updated probability of a successful interaction between the identified traffic participant and the autonomous vehicle based on the intention prediction associated with the identified traffic participant and the intention prediction associated with the autonomous vehicle; (Cunningham [0052-0055] wherein the vehicle system updates the expected behaviors of the additional vehicles and decides how the host vehicle should react based on what the expected movements of the additional vehicles) and implementing the maneuver based on the updated probability of the successful interaction between the identified traffic participant and the autonomous vehicle.   (Cunningham [0054-0056] wherein the host vehicle determines the behavior of the additional vehicle and further acts in accordance, i.e. another vehicle fails to yield and moves forward so the host vehicle decides to stop driving).

claim 9 Cunningham discloses all of the limitations of claim 8 and further discloses:

	The method for autonomous vehicle interactive decision making of claim 8, comprising calculating the coarse probability of the successful merge between the autonomous vehicle and the corresponding traffic participant of the two or more traffic participants for each of the one or more gaps.  (Cunningham [0042-0045] wherein the vehicle system uses a prediction system to determine if the host vehicle can merge in between vehicles).

	Regarding claim 11 Cunningham discloses all of the limitations of claim 8 and further discloses:

	The method for autonomous vehicle interactive decision making of claim 8, comprising generating the intention prediction associated with the identified traffic participant based on continuity associated with the identified traffic participant, wherein continuity is a likelihood of the identified traffic participant continuing a current course of action.  (Cunningham [0037] wherein the vehicle system predicts that the adjacent vehicles will maintain a distance between themselves, and also maintain speed i.e. the vehicle system predicts a continuation of the traffic participants).

	Regarding claim 12 Cunningham discloses all of the limitations of claim 8 and further discloses:

The method for autonomous vehicle interactive decision making of claim 8, comprising generating the intention prediction associated with the identified traffic participant based on influencibility associated with the identified traffic participant, wherein influencibility is a likelihood of the identified traffic participant changing a current course of action based on a state of the autonomous vehicle.  (Cunningham [0054-0056] wherein the additional vehicle initially appears to yield to the host vehicle, and then proceeds to act differently than expected through interacting with the host vehicle i.e. the additional vehicle changes behavior based on the host vehicle behavior).

	Regarding claim 15 Cunningham discloses:

	A system for autonomous vehicle interactive decision making, comprising: a sensor identifying two or more traffic participants within a same lane and one or more gaps between the two or more traffic participants; (Cunningham [0024] [0033] wherein the host vehicle determines spaces of other vehicles based on sensor information fig. 2)28Atty. Dkt. No. HRA-45648 an action predictor selecting a gap from one or more of the gaps and identifying a traffic participant from the two or more traffic participants associated with the selected gap based on a coarse probability of a successful merge between the autonomous vehicle and a corresponding traffic participant; (Cunningham [0037-0038] wherein the vehicles uses information gathered to identify a gap to merge and determine that they can either move into the lane or not) an intention predictor generating an intention prediction associated with the identified traffic participant based on one or more vehicle dynamics of the identified traffic participant, predicted behavior of the identified traffic participant in the absence of the autonomous vehicle, (Cunningham [0050] wherein the   and predicted behavior of the identified traffic participant in the presence of the autonomous vehicle making a maneuver creating an interaction between the identified traffic participant and the autonomous vehicle; wherein the intention predictor generates an intention prediction associated with the autonomous vehicle; (Cunningham [0051-0052] wherein the agent vehicle i.e. additional vehicle decides to yield first to the host before making the intended action) a model updater calculating an updated probability of a successful interaction between the identified traffic participant and the autonomous vehicle based on the intention prediction associated with the identified traffic participant, the intention prediction associated with the autonomous vehicle, and an observation of whether the identified traffic participant is yielding to the autonomous vehicle; (Cunningham [0052-0055] wherein the vehicle system updates the expected behaviors of the additional vehicles and decides how the host vehicle should react based on what the expected movements of the additional vehicles) and an autonomous action selector implementing the maneuver based on the updated probability of the successful interaction between the identified traffic participant and the autonomous vehicle. (Cunningham [0054-0056] wherein the host vehicle determines the behavior of the additional vehicle and further acts in accordance, i.e. another vehicle fails to yield and moves forward so the host vehicle decides to stop driving).

	Regarding claim 16 Cunningham discloses all of the limitations of claim 15 and further discloses:

	The system for autonomous vehicle interactive decision making of claim 15, wherein the action predictor calculates the coarse probability of the successful merge between the autonomous vehicle and the corresponding traffic participant of the two or more traffic participants for each of the one or more gaps.  (Cunningham [0042-0045] wherein the vehicle system uses a prediction system to determine if the host vehicle can merge in between vehicles).

	Regarding claim 18 Cunningham discloses all of the limitations of claim 15 and further discloses:

	The system for autonomous vehicle interactive decision making of claim 15, wherein the intention predictor generates the intention prediction associated with the identified traffic participant based on continuity associated with the identified traffic participant, wherein continuity is a likelihood of the identified traffic participant continuing a current course of action.  (Cunningham [0037] wherein the vehicle system predicts that the adjacent vehicles will maintain a distance between themselves, and also maintain speed i.e. the vehicle system predicts a continuation of the traffic participants).

	Regarding claim 19 Cunningham discloses all of the limitations of claim 15 and further discloses:

	The system for autonomous vehicle interactive decision making of claim 15, wherein the intention predictor generates the intention prediction associated with the identified traffic participant based on influencibility associated with the identified traffic participant, wherein influencibility is a likelihood of the identified traffic participant changing a current course of action based on a state of the autonomous vehicle.  (Cunningham [0054-0056] wherein the 

	Regarding claim 20 Cunningham discloses all of the limitations of claim 15 and further discloses:

	The system for autonomous vehicle interactive decision making of claim 15, wherein the maneuver creating the interaction between the identified traffic participant and the autonomous vehicle is the autonomous vehicle merging into the same lane as the identified traffic participant. (Cunningham [0034] fig. 2 wherein the autonomous vehicle merges into the lane with the two additional vehicles).

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of So (US Pre-Granted Patent Publication No. US 2018/0240345 A1 hereinafter “So”).

	Regarding claim 3 Cunningham discloses all of the limitations of claim 2 and further discloses:

	The system for autonomous vehicle interactive decision making of claim 2, wherein the coarse probability of the successful merge is calculated based on an estimated willingness to yield of the corresponding traffic participant (Cunningham [0022] wherein the behavior system determines the willingness of other vehicles to allow it to enter) associated with each of the one or more gaps, a size of a corresponding gap… (Cunningham [0037-0038] wherein the host vehicle merging takes into consideration the distance between the two additional vehicles, the distance to each of the additional vehicles)

	Cunningham does not appear to disclose:

	and a distance between the corresponding gap and a current position of the autonomous vehicle. 

	However, in the same field of endeavor of vehicle controls So discloses:

	“and a distance between the corresponding gap and a current position of the autonomous vehicle.” (So [0008] [0131-0132] wherein the vehicle system uses a current position and gap spacing and distance to determine when to merge into an open gap, see also fig. 2). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the distance to the gap of So with the vehicle system of Cunningham because one of ordinary skill would have been motivated to make this modification in order to allow for a means of determining when a safe lane change is possible and recommended (So [0007] [0125]).

	Regarding claim 10 Cunningham discloses all of the limitations of claim 9 and further discloses:

	The method for autonomous vehicle interactive decision making of claim 9, wherein the coarse probability of the successful merge is calculated based on an estimated willingness to yield of the corresponding traffic participant (Cunningham [0022] wherein the behavior system determines the willingness of other vehicles to allow it to enter) associated with 27Atty. Dkt. No. HRA-45648 each of the one or more gaps, a size of a corresponding gap … (Cunningham [0037-0038] wherein the host 

	Cunningham does not appear to disclose:

	and a distance between the corresponding gap and a current position of the autonomous vehicle. 

	However, in the same field of endeavor of vehicle controls So discloses:

	“and a distance between the corresponding gap and a current position of the autonomous vehicle.” (So [0008] [0131-0132] wherein the vehicle system uses a current position and gap spacing and distance to determine when to merge into an open gap, see also fig. 2). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the distance to the gap of So with the vehicle system of Cunningham because one of ordinary skill would have been motivated to make this modification in order to allow for a means of determining when a safe lane change is possible and recommended (So [0007] [0125]).

	Regarding claim 17 Cunningham discloses all of the limitations of claim 16 and further discloses:

The system for autonomous vehicle interactive decision making of claim 16, wherein the coarse probability of the successful merge is calculated based on an estimated willingness to yield of the corresponding traffic participant (Cunningham [0022] wherein the behavior system determines the willingness of other vehicles to allow it to enter) associated with each of the one or more gaps, a size of a corresponding gap … (Cunningham [0037-0038] wherein the host vehicle merging takes into consideration the distance between the two additional vehicles, the distance to each of the additional vehicles)

	Cunningham does not appear to disclose:

	and a distance between the corresponding gap and a current position of the autonomous vehicle. 

	However, in the same field of endeavor of vehicle controls So discloses:

	“and a distance between the corresponding gap and a current position of the autonomous vehicle.” (So [0008] [0131-0132] wherein the vehicle system uses a current position and gap spacing and distance to determine when to merge into an open gap, see also fig. 2). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the distance to the gap of So with the vehicle system of Cunningham because one of ordinary skill would have been motivated to make this modification in order to allow for a means of determining when a safe lane change is possible and recommended (So [0007] [0125]).

	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham and So as applied to claims 1 and 8 above, and further in view of Non Patent Literature Wikipedia article regarding Bayesian probability.

	Regarding claim 6 Cunningham discloses all of the limitations of claim 1 and further discloses:

	The system for autonomous vehicle interactive decision making of claim 1, wherein the coarse probability of the successful merge m is represented by:                        
                            …
                        
                     wherein p(m                        
                            ǀ
                        
                    y) is a personality model which governs an estimated willingness to yield y of the corresponding traffic participant (Cunningham [0022] wherein the behavior system determines the willingness of other vehicles to allow it to enter)  associated with each of the one or more gaps, a size of a corresponding gap g…  (Cunningham [0037-0038] wherein the host vehicle merging takes into consideration the distance between the two additional vehicles, the distance to each of the additional vehicles)

	Cunningham does not appear to disclose:

	                        
                            p
                            
                                
                                    m
                                    ǀ
                                    y
                                    ,
                                    d
                                    ,
                                    g
                                
                            
                            ∝
                            
                                
                                    p
                                    
                                        
                                            m
                                            ǀ
                                            y
                                        
                                    
                                    p
                                    
                                        
                                            m
                                            ǀ
                                            d
                                        
                                    
                                    p
                                    
                                        
                                            m
                                            ǀ
                                            g
                                        
                                    
                                
                                
                                    p
                                    
                                        
                                            m
                                        
                                    
                                
                            
                        
                     or and a distance d between the corresponding gap and a current position of the autonomous vehicle.

	However, in the same field of endeavor of vehicle controls So discloses:

and a distance d between the corresponding gap and a current position of the autonomous vehicle.” (So [0008] [0131-0132] wherein the vehicle system uses a current position and gap spacing and distance to determine when to merge into an open gap, see also fig. 2).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the distance to the gap of So with the vehicle system of Cunningham because one of ordinary skill would have been motivated to make this modification in order to allow for a means of determining when a safe lane change is possible and recommended (So [0007] [0125]).

	Additionally, Cunningham in view of So do not appear to disclose:

	                
                    p
                    
                        
                            m
                            ǀ
                            y
                            ,
                            d
                            ,
                            g
                        
                    
                    ∝
                    
                        
                            p
                            
                                
                                    m
                                    ǀ
                                    y
                                
                            
                            p
                            
                                
                                    m
                                    ǀ
                                    d
                                
                            
                            p
                            
                                
                                    m
                                    ǀ
                                    g
                                
                            
                        
                        
                            p
                            
                                
                                    m
                                
                            
                        
                    
                
            

	Cunningham and So discloses the probabilities based on gap size, yield probability, and distance to the gap.  However, it is silent as to the specifics of applying mathematical formula for the actual probability.

	Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a probability of an event occurring, as shown by non-patent art Wikipedia article regarding Bayesian probability.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any 

	Regarding claim 13 Cunningham discloses all of the limitations of claim 8 and further discloses:

	The method for autonomous vehicle interactive decision making of claim 18, wherein the coarse probability of the successful merge m is represented by:                        
                            …
                        
                     wherein p(m                        
                            ǀ
                        
                    y) is a personality model which governs an estimated willingness to yield y of the corresponding traffic participant (Cunningham [0022] wherein the behavior system determines the willingness of other vehicles to allow it to enter)  associated with each of the one or more gaps, a size of a corresponding gap g…  (Cunningham [0037-0038] wherein the host vehicle merging takes into consideration the distance between the two additional vehicles, the distance to each of the additional vehicles)

	Cunningham does not appear to disclose:

	                        
                            p
                            
                                
                                    m
                                    ǀ
                                    y
                                    ,
                                    d
                                    ,
                                    g
                                
                            
                            ∝
                            
                                
                                    p
                                    
                                        
                                            m
                                            ǀ
                                            y
                                        
                                    
                                    p
                                    
                                        
                                            m
                                            ǀ
                                            d
                                        
                                    
                                    p
                                    
                                        
                                            m
                                            ǀ
                                            g
                                        
                                    
                                
                                
                                    p
                                    
                                        
                                            m
                                        
                                    
                                
                            
                        
                     or and a distance d between the corresponding gap and a current position of the autonomous vehicle.

	However, in the same field of endeavor of vehicle controls So discloses:

and a distance d between the corresponding gap and a current position of the autonomous vehicle.” (So [0008] [0131-0132] wherein the vehicle system uses a current position and gap spacing and distance to determine when to merge into an open gap, see also fig. 2).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the distance to the gap of So with the vehicle system of Cunningham because one of ordinary skill would have been motivated to make this modification in order to allow for a means of determining when a safe lane change is possible and recommended (So [0007] [0125]).

	Additionally, Cunningham in view of So do not appear to disclose:

	                
                    p
                    
                        
                            m
                            ǀ
                            y
                            ,
                            d
                            ,
                            g
                        
                    
                    ∝
                    
                        
                            p
                            
                                
                                    m
                                    ǀ
                                    y
                                
                            
                            p
                            
                                
                                    m
                                    ǀ
                                    d
                                
                            
                            p
                            
                                
                                    m
                                    ǀ
                                    g
                                
                            
                        
                        
                            p
                            
                                
                                    m
                                
                            
                        
                    
                
            

	Cunningham and So discloses the probabilities based on gap size, yield probability, and distance to the gap.  However, it is silent as to the specifics of applying mathematical formula for the actual probability.

	Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a probability of an event occurring, as shown by non-patent art Wikipedia article regarding Bayesian probability.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any . 

	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham and So and Non Patent Literature Wikipedia document regarding Bayesian probability as applied to claims 6 and 9 above, and further in view of Non Patent Literature Gaussian Probability Density Functions: Properties and Error Characterization by Maria Isabel Ribeiro hereinafter “Ribeiro”).

	Regarding claim 7 Cunningham, So, and Non Patent Literature Wikipedia document regarding Bayesian probability discloses all of the limitations of claim 6 but do not appear to disclose: 

	wherein                         
                            p
                            
                                
                                    m
                                    ǀ
                                    d
                                
                            
                            ∝
                            
                                
                                    exp
                                
                                ⁡
                                
                                    (
                                    -
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            d
                                                            -
                                                            
                                                                
                                                                    d
                                                                
                                                                
                                                                    o
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            )
                        
                    .

	Cunningham and So and the Non Patent Literature Wikipedia document regarding Bayesian probability discloses the probabilities based on gap size, yield probability, and distance to the gap.  However, it is silent as to the specifics of applying mathematical Gaussian formula for the probability.

	Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a probability of an event occurring with variance, as shown by similar non-patent literature Ribeiro eq. 1.1.  Since the invention failed to 

	Regarding claim 14 Cunningham discloses all of the limitations of claim 9 but do not appear to disclose: 

	wherein                         
                            p
                            
                                
                                    m
                                    ǀ
                                    d
                                
                            
                            ∝
                            
                                
                                    exp
                                
                                ⁡
                                
                                    (
                                    -
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            d
                                                            -
                                                            
                                                                
                                                                    d
                                                                
                                                                
                                                                    o
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            )
                        
                    .

	Cunningham and So and the Non Patent Literature Wikipedia document regarding Bayesian probability discloses the probabilities based on gap size, yield probability, and distance to the gap.  However, it is silent as to the specifics of applying mathematical Gaussian formula for the probability.

	Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a probability of an event occurring with variance, as shown by similar non-patent literature Ribeiro eq. 1.1.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200361471 A1 discloses a means for determining a vehicle moving in congested traffic and attempting to determine a useable gap to move into
US 2017/0031361 A1 discloses a means for determining a path for vehicles based on probability 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664